                                                              5:21-cv-00372
    Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 1 of 10


C
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 2 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 3 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 4 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 5 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 6 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 7 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 8 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 9 of 10
Case 5:21-cv-00372-DAE Document 1-3 Filed 04/12/21 Page 10 of 10
